Citation Nr: 0014071	
Decision Date: 05/26/00    Archive Date: 06/05/00

DOCKET NO.  99-01 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for injuries due to 
cold weather trauma.

4.  Entitlement to service connection for bilateral hip 
disorder as secondary to service-connected residuals of a 
gunshot wound (GSW) involving Muscle Group XIV with 
limitation of motion of the right knee.

5.  Entitlement to service connection for a back disorder as 
secondary to service-connected residuals of a GSW.

6.  Entitlement to service connection for a 
neurological/nerve disorder as secondary to service-connected 
residuals of a GSW.

7.  Entitlement to a disability rating greater than 30 
percent for post-traumatic stress disorder (PTSD).

8.  Entitlement to an increased rating for residuals of a GSW 
involving Muscle Group XIV with limitation of motion of the 
right knee, currently evaluated as 30 percent disabling.


REPRESENTATION

Appellant represented by:	John Stevens Berry, Attorney


ATTORNEY FOR THE BOARD

Michael A. Holincheck, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1941 to 
October 1945.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Lincoln, 
Nebraska.

The veteran submitted a claim for the issues on appeal in 
June 1998.  He also submitted claims for service connection 
for an unspecified right foot disorder as secondary to his 
service-connected gunshot wound disability, as well as a 
total disability rating based on individual unemployability 
(TDIU).  The right foot claim was denied in October 1998 with 
notice provided in November 1998.  The veteran submitted a 
notice of disagreement (NOD) that addressed the issues listed 
on appeal.  However, he did not address the denial of service 
connection of the claimed right foot disorder.  The RO issued 
a statement of the case (SOC) in January 1999 that discussed 
the denial of the right foot issue despite the absence of an 
NOD.  The veteran then submitted his substantive appeal for 
the issues on appeal in April 1999.  He did not enumerate the 
right foot claim as an issue.  He later submitted two VA Form 
9's in May and September 1999, respectively, but failed to 
refer to the right foot claim.  Therefore, in light of the 
veteran's failure to submit an NOD in regard to this issue, 
the Board does not have jurisdiction on appeal.  38 C.F.R. 
§ 20.201 (1999).  See Collaro v. West, 136 F.3d 1307-1308 
(Fed. Cir. 1998); see also Ledford v. West, 136 F.3d 776, 
779-80 (Fed. Cir. 1998).  

The veteran's claim for TDIU was denied in April 1999 with 
notice provided that same month.  He failed to submit an NOD 
with that decision.  Accordingly, this issue also is not 
before the Board on appeal.  

Finally, the Board notes that at the time the veteran 
submitted his claim in June 1998 he stated that he was 
seeking entitlement to service connection for a back disorder 
based on two separate theories.  First, as secondary to his 
service-connected residuals of a gunshot wound.  Second, on a 
direct basis as the result of injuries received in combat.  
The RO adjudicated the claim on a secondary basis but did not 
adjudicate the claim on a direct service connection basis, to 
include as due to combat.  Accordingly, that issue is 
referred back to the RO for such further development as may 
be necessary.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appeal has been obtained by the RO.

2.  The claims of entitlement to service connection for 
hearing loss, tinnitus, injuries due to cold weather trauma, 
bilateral hip disorder as secondary to service-connected 
residuals of a gunshot wound (GSW) involving Muscle Group XIV 
with limitation of motion of the right knee, back disorder as 
secondary to service-connected residuals of a GSW, and 
neurological/nerve disorder as secondary to service-connected 
residuals of a GSW, are not supported by cognizable evidence 
demonstrating that the claims are plausible or capable of 
substantiation.

3.  The veteran's PTSD is manifested by nightmares and 
flashbacks that occur approximately twice a month and cause 
depression.  

4.  The veteran's PTSD is not manifested by such symptom as 
flattened affect; circumstantial, circumlocutory or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; and 
difficulty in establishing and maintaining effective work and 
social relationships.


CONCLUSIONS OF LAW

1.  The claims of entitlement to hearing loss, tinnitus, 
injuries due to cold weather trauma, bilateral hip disorder 
as secondary to service-connected residuals of a gunshot 
wound (GSW) involving Muscle Group XIV with limitation of 
motion of the right knee, back disorder as secondary to 
service-connected residuals of a GSW, and neurological/nerve 
disorder as secondary to service-connected residuals of a 
GSW, are not well grounded.  38 U.S.C.A. § 5107 (West 1991).

2.  The criteria for a rating greater than 30 percent for 
PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
1991); 38 C.F.R. §§ 3.102, 4.1- 4.7, 4.130, Diagnostic Code 
9411 (1999).







REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran served on active duty from February 1941 to 
October 1945.  He was wounded in action in July 1944 when he 
sustained penetrating wounds to his lower left leg and right 
upper leg.  There was no mention of injury to the arteries, 
nerves or bones.  The veteran underwent treatment and 
rehabilitation through October 1994 when he was released from 
the hospital on a limited duty basis.  There was no 
indication of any other GSW wound to the body in the 
treatment records.

The remainder of the service medical records (SMRs) do not 
reflect any complaints of hearing loss, tinnitus, or injuries 
from exposure to cold weather.  The veteran's discharge 
examination report, dated in October 1945, reported the 
veteran's hearing as 15/15.  The findings from physical 
examination of the extremities were listed as normal, with 
the exception of the previously described gunshot wounds.  

The veteran was originally granted two separate disability 
ratings pertaining to residuals of his GSW in November 1945.  
He was initially assigned a 20 percent rating for limitation 
of motion of the right knee and a 10 percent rating for 
muscle injuries involving Muscle Group XIV.  The combined 
rating was 30 percent.  However, in a rating action dated in 
November 1947, the veteran's GSW residuals were rated as a 
single disability involving Muscle Group XIV with a continued 
30 percent rating.  The 30 percent rating has remained in 
effect until the present.  

The veteran was afforded VA examinations in November 1947, 
and September 1984 in regard to his service-connected 
residuals of a GSW.  There were no findings related to any of 
the issues involving his current claims for service 
connection.  

Associated with the claims file is a narrative summary, dated 
in September 1951, which reflects that the veteran was 
hospitalized for a spontaneous pneumothorax.  The summary did 
not report any findings related to any of the issues on 
appeal other than the veteran's service-connected GSW.

In July 1998 the veteran was afforded a VA psychiatric 
examination.  He related that he was wounded in service and 
that he was receiving disability compensation for hearing 
loss, a back condition, and residuals of cold weather trauma, 
as well as his residuals from his GSW.  The veteran had 
retired as a barber approximately 18 years earlier.  Other 
than a cardiac condition, the veteran made no reference to 
any other physical complaints.  Objectively, he was oriented 
times three.  He was cooperative and friendly throughout the 
interview.  His affect showed moderate anxiety, with no 
prominent depression, with stable affect.  He was able to 
pursue a goal idea without disruption and there was no 
evidence of any fragmentation of thought or underlying 
psychotic process.  His recent and remote memory were 
described as intact.  Abstract conceptualization was 
satisfactory.  There was no evidence of any suicidal 
thoughts, delusions or hallucinations.  There were no 
obsessive-compulsive traits.  Insight was satisfactory and 
his judgment adequate.  The examiner provided a diagnosis of 
chronic, moderate PTSD.  The examiner also assigned a Global 
Assessment of Functioning (GAF) score of 65.

Evidence of record reflects that the veteran was scheduled 
for general medical and orthopedic examinations but failed to 
report for the examinations.

Associated with the claims file are VA outpatient treatment 
records for the period from February 1998 to May 1998.  The 
records do not refer to treatment or assessment for any of 
the issues on appeal.  

The veteran was provided a VA orthopedic examination in 
February 1999, primarily to assess the current level of 
disability associated with his service-connected GSW 
disability.  There were no pertinent findings relating to any 
of the other issues on appeal.

The veteran was provided a VA general medical examination in 
February 1999.  Neurological findings listed deep tendon 
reflexes as physiological.  Peripheral pulses were present 
but weak.  The examiner provided a pertinent diagnosis of 
degenerative joint disease (DJD) of the lumbar spine.  

During a March 1999 VA PTSD examination, the veteran reported 
having nightmares that occurred once or twice a month.  The 
nightmares often bothered him but not as much as in the past.  
He had been employed until his retirement as a barber 
approximately 13 years earlier.  A review of past medical 
history did not include a discussion relating to any of the 
claimed issues on appeal.  The veteran remained active and 
would visit his children and his wife's relatives.  He fished 
and prospected for precious metals.  The mental status 
examination reported the veteran as appropriately dressed and 
groomed with indication of good hygiene.  There were no 
abnormal thought processes.  He was clear and coherent and 
oriented times three.  Recent and remote memory was described 
as good.  He denied any suicidal or homicidal ideations.  The 
examiner reported that the veteran had no visible physical 
deformities or defects and continued to walk without any 
assistance.  The examiner described the veteran's interaction 
as very appropriate with good detailed communication.  There 
was no indication of any panic reaction.  Mood was a little 
low but described as appropriate to the situation.  He 
reported no sleep impairment.  His insight and judgment were 
intact and his abstract thinking satisfactory.  The diagnosis 
was prolonged PTSD, mild to moderate.  Mild to moderate 
tinnitus was listed as one of the veteran's physical 
complaints.  A GAF of 70 was assigned.

Analysis

Service Connection

The veteran is seeking entitlement to hearing loss, tinnitus, 
injuries due to cold weather trauma, bilateral hip disorder 
as secondary to service-connected residuals of a gunshot 
wound (GSW) involving Muscle Group XIV with limitation of 
motion of the right knee, back disorder as secondary to 
service-connected residuals of a GSW, and neurological/nerve 
disorder as secondary to service-connected residuals of a 
GSW.  The legal question to be answered initially is whether 
the veteran has presented evidence of well-grounded claims; 
that is, claims that are plausible.  If he has not presented 
well-grounded claims, his appeal must fail with respect to 
the claims and there is no duty to assist him further in the 
development of the claims.  38 U.S.C.A. § 5107(a); Morton v. 
Brown, 12 Vet. App. 477 (1999).  As will be explained below, 
the Board finds that the claims are not well grounded.

The law provides that service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991); 38 C.F.R. §§ 3.303, 3.304.  In addition, certain 
chronic diseases, including arthritis, may be presumed to 
have been incurred during service if the disorder becomes 
manifest to a compensable degree within one year of 
separation from active duty.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (1999).  Further, a 
disability is service connected if it is proximately due to 
or the result of a service-connected disease or injury.  38 
C.F.R. § 3.310(a) (1999).  Moreover, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439, 448 (1995).

In the alternative, the chronicity provisions of 38 C.F.R. § 
3.303(b) (1999) are applicable where evidence, regardless of 
its date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. §3.303(b) if the condition 
is noted during service or during an applicable presumptive 
period, and if competent evidence, either medical or lay, 
depending on the circumstances, relates the present condition 
to that symptomatology.  Savage v. Gober, 10 Vet. App. 488 
(1997). 

Finally, for the purposes of applying the law administered by 
the VA, impaired hearing will be considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1,000, 2,000, 3,000, 4,000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1,000, 2,000, 3,000, or 
4,000 Hertz are 26 decibels or greater; or when speech 
recognition scores using the Maryland CNC Test are less than 
94 percent.  38 C.F.R. § 3.385 (1999).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability; of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence); and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  Epps 
v. Gober, 126 F.3d 1464, 1468 (Fed. Cir. 1997); Caluza v. 
Brown, 7 Vet. App. 498 (1995).

In this case, the veteran has failed to produce any objective 
evidence that he has a hearing loss that meets the necessary 
criteria.  A review of the SMRs, prior VA examinations 
reports, the 1951 discharge summary as well as current VA 
examination reports and outpatient treatment records are 
negative for any support of the veteran's claim.  The veteran 
is capable of providing subjective claims that he believes he 
has a hearing loss.  However, in order to establish service 
connection, he must have a diagnosis of the condition that 
meets the regulatory criteria and a medical opinion that 
provides the necessary nexus to service.  Where the 
determinative issue is one of medical causation or a 
diagnosis, only those with specialized medical knowledge, 
training, or experience are competent to provide evidence on 
an issue.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-
495 (1992).

In regard to his claim for tinnitus, the veteran has also not 
produced any evidence to support his claim.  The examiners 
for the veteran's PTSD disability both referred to tinnitus 
in the body of their reports.  However, there was no basis 
given for listing the condition.  The examiners did not 
provide a medical diagnosis of the condition.  Moreover, they 
did not provide any indication that, even if the veteran did 
have a diagnosis of tinnitus, it was related to any incident 
of service.

As to the veteran's claim of suffering from injuries due to 
cold weather trauma, there is no evidence in the record to 
demonstrate any type of claimed injury.  The medical evidence 
of record simply does not show any type of injury to any body 
part that has been related to exposure to cold weather.  The 
veteran's SMRs are entirely negative for any such reference.  
While he was diagnosed with DJD of the lumbar spine, this was 
not related to any incident of service.  The veteran's 
orthopedic examinations have noted a relationship between 
cold weather and the veteran's service-connected residuals of 
a GSW.  However, this same relationship has not been extended 
to any other area of the body.  Finally, there is no evidence 
of peripheral neuropathy.  In short, no medical or other 
competent evidence showing that he currently has residuals 
for cold weather trauma, to include an unspecified 
neurological condition, peripheral neuropathy, arthritis or 
cold sensitization, has been presented.  Rabideau v. 
Derwinski, 2 Vet. App. 141, 143 (1992).

The record is devoid of any evidence to reflect any type of 
bilateral hip disorder.  The veteran contended that he had 
such a condition that was secondary to his service-connected 
GSW.  However, he has failed to submit evidence that he 
suffers from any type of hip disorder.  The SMRs, prior 
medical records, as well as current VA examination and 
treatment records are all negative for any reference to a hip 
disorder.  Rabideau.

The veteran also claims an specified back disorder that is 
secondary to his GSW.  The February 1999 VA general medical 
examination provided a diagnosis of DJD of the lumbar spine.  
However, the examiner did not link the diagnosis to any 
incident of service.  Further, there is no objective evidence 
of record to show that the veteran's DJD of the lumbar spine 
has been aggravated in any way by the service-connected GSW 
residuals.  Espiritu.

Finally, the veteran has also claimed an unspecified 
neurological disorder and nerve damage secondary to his GSW.  
As with the other disorders, the veteran has not provided any 
objective medical evidence to show that he currently suffers 
from the claimed impairments.  The medical evidence of record 
does not refer to any diagnosed neurological disorders and 
there are no findings of nerve damage in the different 
medical records that is related to any incident of service.  
Rabideau.  

The veteran's claims for entitlement to service connection 
for the above claims are not well grounded.  He has failed to 
satisfy the required criteria as established by Epps, and 
Caluza.  As such, the claims must be denied.

The Board notes that the RO did not adjudicate the claims for 
service connection on a secondary basis under Allen.  
However, as the veteran has failed to present evidence of 
well-grounded claims, the Board's adjudication of the claims 
under Allen, in the first instance, does not prejudice the 
appellant.  The veteran failed to submit evidence that he was 
currently diagnosed with two of the conditions and there was 
no evidence to show any aggravation of the DJD by the 
veteran's service-connected GSW.  

Finally, as the foregoing explains the need for competent 
evidence of a current disability which is linked by competent 
evidence to service, or competent evidence that a current 
disability is caused or aggravated by a service-connected 
disability, the Board views its discussion above sufficient 
to inform the veteran of the elements necessary to complete 
his application for service connection for the claimed 
disabilities.  Robinette v. Brown, 8 Vet. App. 69, 79 (1995).

Higher Rating for PTSD

The veteran was granted service connection for PTSD in 
October 1998.  The veteran was assigned a 30 percent rating, 
effective as of June 15, 1998.

The veteran's claim for a higher evaluation for PTSD was 
placed in appellate status by an NOD with an October 1998 
rating decision which granted service connection and assigned 
the initial rating award.  When a claimant is awarded service 
connection for a disability and subsequently appeals the RO's 
initial assignment of a rating for that disability, the claim 
continues to be well grounded as long as the rating schedule 
provides for a higher rating and the claim remains open.  
Shipwash v. Brown, 8 Vet. App. 218, 224 (1995).  Accordingly, 
the Board finds that the veteran's claim for a higher rating 
for service-connected residuals of PTSD is well grounded.  38 
U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.102 (1999).

The Board observes that, in a claim of disagreement with the 
initial rating assigned following a grant of service 
connection, as is the situation in this case, separate 
ratings can be assigned for separate periods of time, based 
on the facts found.  Fenderson v. West, 12 Vet. App. 119, 126 
(1999).  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (on a 
claim for an original or an increased rating, it is presumed 
that the veteran seeks the maximum benefit allowed by law and 
regulation, and it follows that such a claim remains in 
controversy when less than the maximum available benefit is 
awarded).

The veteran's PTSD has been rated under Diagnostic Code 9411.  
38 C.F.R. § 4.130 (1999).  Under Diagnostic Code 9411 a 30 
percent rating is warranted where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is for 
consideration where there is occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory or stereotyped speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of short- and long-term memory (e.g. retention of 
only highly learned material, forgetting to complete tasks); 
impaired judgment; impaired abstract thinking; disturbances 
of motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.

The evidence of record does not support a higher rating for 
the veteran's PTSD.  The results of the two VA PTSD 
examinations clearly demonstrate that his current 
symptomatology, at best, more nearly approximates the 
criteria for a 30 percent rating.  The evidence of record 
does not show that the veteran exhibits any of the rating 
criteria to warrant the assignment of a 50 percent rating.

The Board has considered the doctrine of reasonable doubt, 
but finds that the record does not provide an approximate 
balance of negative and positive evidence on the merits.  
Therefore, the Board is unable to identify a reasonable basis 
for granting a higher rating for the veteran's PTSD.  Gilbert 
v. Derwinski, 1 Vet. App. 49, 57-58 (1990); 38 U.S.C.A. 
§ 5107(b) (West 1991); 38 C.F.R. § 3.102 (1999).


ORDER

The claims for entitlement to service connection for hearing 
loss, tinnitus, injuries due to cold weather trauma, 
bilateral hip disorder as secondary to service-connected 
residuals of a gunshot wound (GSW) involving Muscle Group XIV 
with limitation of motion of the right knee, back disorder as 
secondary to service-connected residuals of a GSW, and 
neurological/nerve disorder as secondary to service-connected 
residuals of a GSW, are denied.

Since June 15, 1998, the veteran's PTSD has not been more 
than 30 percent disabling.  The benefits sought on appeal are 
denied.

REMAND

The veteran submitted a claim for an increased rating for 
residuals of his GSW of the right leg in June 1998.  The RO 
initially deferred adjudication of the claim but eventually 
denied the increased rating in April 1999, with notice 
provided that same month.  The veteran submitted an NOD in 
April 1999.  He then submitted a VA Form 9 that was received 
in May 1999.  The RO then issued a supplemental statement of 
the case (SSOC) in August 1999.  The SSOC identified the 
issue as involving the evaluation for the veteran's PTSD 
rating rather than an increased rating for residuals of the 
GSW.  Under the law and regulation heading, the pertinent 
criteria for evaluating a GSW wound was listed.  However, the 
reasons and bases failed to discuss the evidence with respect 
to an increased rating for the residuals of the GSW.  

In light of the above, the RO has not yet provided the 
veteran with an SOC addressing an increased rating for the 
appellant's residuals of a GSW disability.  Accordingly, the 
issue of an increased rating for the GSW disability remains 
on appeal based upon the veteran's original NOD from April 
1999.  Therefore, that issue is remanded to the RO for 
issuance of an SOC and such further development as may be 
necessary.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

The remanding of this issue must not be read as an acceptance 
of jurisdiction over the same by the Board.  The Board may 
only exercise jurisdiction over an issue after an appellant 
has filed both a timely notice of disagreement to a rating 
decision denying the benefit sought, and a timely substantive 
appeal.  38 U.S.C.A. § 7105 (West 1991); Roy v. Brown, 5 Vet. 
App. 554 (1993).  The RO should return this issue to the 
Board only if the veteran perfects his appeal in full 
accordance with the provisions of 38 U.S.C.A. § 7105.

Therefore, this case is REMANDED for the following action:

The RO should issue a statement of the 
case pertaining to the issue of 
entitlement to an increased rating for 
residuals of a gunshot wound (GSW) 
involving Muscle Group XIV with 
limitation of motion of the right knee.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  
The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).



		
	RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals

 

